Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the amendment on 8/15/2022.  As directed by the amendment, claims 1, 5, 14, 18, 27-28, 39, 50-51, 53-54, 56-57 have been amended, claims 4 and 17 have been canceled, and claim 58 has been added. Thus, claims 1-3, 5-16, and 18-58 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 27, 50, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 27, 50, and 57 are unclear whether it is directed to a device or a method.  While the preambles appear to be claiming a device (i.e. non-transitory computer readable medium), the claim limitations appear to be directed toward method steps.  A suggestion for correction would be to include structure after the transitional phrase “comprising” that is configured to perform the method steps.  For example, --A non-transitory computer readable medium comprising a memory storing instructions, wherein the instructions when executed by at least one data processor are configured to: …” or similar language.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
4.	Claims 1-3, 5-16, 18-26, 28-49, 51-56, and 58 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose locking a session size selection and a temperature selection such that the session size selection and the temperature selection are not adjustable via a user interface while a vaporizer session is in progress (see claim 1, ln. 14-16; claim 14, ln. 20-23; claim 28, ln. 10-12; claim 39, ln. 13-15; claim 51, ln. 13-15; claim 54, ln. 17-19) in combination with the remaining limitations of each respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Claims 27, 50, and 57 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose locking a session size selection and a temperature selection such that the session size selection and the temperature selection are not adjustable via a user interface while a vaporizer session is in progress (claim 27, ln. 16-18; claim 50, ln. 12-14; claim 57, ln. 14-16) in combination with the remaining limitations of each respective independent claim.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785